PER CURIAM.
Appellants Jack T. Engeloff and Gloria Jean Engeloff appeal a final judgment entered in favor of defendants/appellees in a products liability action to recover damages for injuries allegedly suffered by Mr. Enge-loff. Appellees Controlled Environments for Industry, Inc. and Transportation Insurance Company cross-appeal an order denying their motion to tax costs against plaintiffs/appellants. Upon review of the issues raised by appellant, we find no error, and affirm as to each of these issues. However, as to the cross-appeal, we reverse the denial of costs pursuant to Aspen v. Bayless, 564 So.2d 1081 (Fla.1990).
Accordingly, the case is affirmed with respect to the issues raised on appeal. However, the order denying costs is reversed and remanded with directions to award costs to the cross-appellants.
JOANOS, BARFIELD and WOLF, JJ„ concur.